ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s reply filed 18 January 2022 has been fully considered. In response, the Office has determined changes that can be made to correct informalities and/or distinguish over the prior art, as indicated below, that would render the application allowable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benoit Malouin (Reg. No. 78,574) on 25 January 2022.

The application has been amended as follows: 
In the claims:
Claim 1 has been replaced with the following:
--1. An aircraft engine having a variable pitch propeller comprising: 
an actuator to control the pitch of blades of the variable pitch propeller, the blades having a feather position and a plurality of other positions different than the feather position; 
a source of adjustable actuation hydraulic pressure hydraulically connected to the actuator and operable to vary a hydraulic pressure of a hydraulic fluid fed to the actuator for controlling the pitch of the blades; 
a feather valve having a casing and a valve body movably received within the casing, the feather valve having an inlet hydraulically connected to the source of adjustable actuation hydraulic pressure, a first outlet hydraulically connected to the actuator, and a second outlet hydraulically connected to a drain having a pressure below the actuation hydraulic pressure, the valve body movable within the casing between an open position of the feather valve and a closed position of the feather valve,
the open position permitting the actuation hydraulic pressure to pass along an actuation path in the feather valve from the source to the actuator through the feather valve via the inlet and the first outlet while the inlet is hydraulically disconnected from the second outlet, the feather valve being in the open position for each of the plurality of other positions of the blades, 
the closed position blocking the actuation path and hydraulically connecting, via the first outlet and the second outlet, the actuator to the drain, the feather valve being in the closed position in the feather position of the blades, the inlet hydraulically disconnected from the first outlet in the closed position; and 
a bypass path in parallel with the actuation path and restricted relative to the actuation path, the actuator hydraulically connected, via the bypass path, to the source of the adjustable actuation hydraulic pressure independently of whether the feather valve is in the open position or the closed position.--

	In claim 2, line 2, “hydraulic” has been added before “connection”.
	In claim 2, line 2, “valve body of the” has been deleted.

	Claim 4 has been replaced with the following:
--4. The aircraft engine of claim 1 wherein the valve body has at least one partition member, and wherein when the feather valve is in the open position, the at least one partition member hydraulically separates the actuator from the drain, and wherein when the feather valve is in the closed position, the at least one partition member blocks the actuation path.--

Claim 5 has been replaced with the following:
5. The aircraft engine of claim 4 wherein the at least one partition member includes first and second partition members, wherein when the feather valve is in the open position, the first partition member hydraulically separates the actuator from the drain, and wherein when the feather valve is in the closed position, the second partition member blocks the actuation path.--

In claim 6, line 3, “permanently” has been changed to --hydraulically--.
In claim 7, line 1, “4” has been changed to --6--.

Claim 10 has been replaced with the following:
--10. A variable pitch propeller control system for a propeller having an actuator to control the pitch of blades, the blades having a feather position and a plurality of other positions different than the feather position, the variable pitch propeller control system comprising: 
a source of adjustable actuation hydraulic pressure hydraulically connected to the actuator and operable to vary a hydraulic pressure of a hydraulic fluid fed to the actuator for controlling the pitch of the blades, 
a feather valve having a casing and a valve body movably received within the casing, the feather valve having an inlet hydraulically connected to the source of adjustable actuation hydraulic pressure, a first outlet hydraulically connected to the actuator, and a second outlet hydraulically connected to a drain having a pressure below the actuation hydraulic pressure, the valve body movable within the casing between an open position of the feather valve and a closed position of the feather valve,  
 wherein the open position provides an actuation path of the actuation hydraulic pressure between the source and the actuator through the feather valve and via the inlet and the first outlet while the inlet is hydraulically disconnected from the second outlet, the feather valve being in the open position for each of the plurality of other positions of the blades,
 wherein the closed position hydraulically connects, via the first outlet and the second outlet, the actuator to the drain and blocks the actuation path, the feather valve being in the closed position for the feather position of the blades, the inlet hydraulically disconnected from the first outlet in the closed position, and 
a bypass path in parallel with the actuation path, the bypass path having a restricted flow area relative to a flow area of the actuation path, the actuator hydraulically connected to the source of the adjustable actuation hydraulic pressure independently of whether the feather valve is in the open position or the closed position.--

	In claim 11, line 2, --hydraulic-- has been added before “connection”.
	In claim 11, line 2, “valve body of the” has been deleted.

Claim 13 has been replaced with the following:
--13. The variable pitch propeller control system of claim 10 wherein the valve body has at least one partition member, and wherein when the feather valve is in the open position, the at least one partition member hydraulically separates the actuator from the drain, and wherein when the feather valve is in the closed position, the at least one partition member blocks the actuation path.--

Claim 14 has been replaced with the following:
--14. The variable pitch propeller control system of claim 13 wherein the at least one partition member includes first and second partition members, wherein when the feather valve is in the open position, the first partition member hydraulically separates the actuator from the drain, and wherein when the feather valve is in the closed position, the second partition member blocks the actuation path.--

	In claim 15, line 3, “permanently” has been changed to --hydraulically--.

	In claim 16, line 1, “13” has been changed to --15--.

Claim 19 has been replaced with the following:
--19. A method of operating a variable pitch propeller, the method comprising:
conveying a hydraulic fluid having an actuation hydraulic pressure from a source to an actuator via an actuation path in a feather valve, the actuator controlling a fine pitch of blades of the propeller;
operating the feather valve to connect the actuator to a drain through the feather valve, thereby releasing the actuation hydraulic pressure in the actuator and causing a reverse flow of hydraulic fluid from the actuator to the drain through the feather valve via a flow path in the feather valve that is independent of the actuation path; and 
feeding a flow rate of hydraulic fluid from the source to a choked section of a bypass path, the choked section producing a limited flow rate of the hydraulic fluid having a pressure below the actuation hydraulic pressure, the limited flow rate flowing in parallel with the actuation path and into the reverse flow.--

The above changes to the claims have been made for reasons described in the accompanying interview summary.

In the specification:
In par. [0015], line 9 (note: see submission filed 04 February 2021), “actuator path 30” has been changed to --actuation path 30--.
In par. [0015], line 10 (note: see submission filed 04 February 2021), “actuator path 30” has been changed to --actuation path 30--.
In par. [0016], the following text has been added after the second sentence: --The casing 44 has an inlet 50, a first outlet 51, and a second outlet 52.--

The above changes to the specification have been made for reasons described in the 
In the drawings:            The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
-adding reference characters --50--, --51--, and --52-- (with lead-lines) to Figure 3 pointing at the locations identified below.

    PNG
    media_image1.png
    344
    786
    media_image1.png
    Greyscale


The above changes to the drawings have been made for reasons described in the accompanying interview summary.                     In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The United States Patent and Trademark Office does not make drawing changes. It is applicant’s responsibility to ensure that the drawings are corrected. Corrections must be made in accordance with the instructions below.
Replacement Drawing Sheets - Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the 
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin.
Annotated Drawing Sheets - A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner. The annotated drawing sheets must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Timing of Corrections - Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application.
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the "Notice of Allowability." Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability.
Reasons for Allowance
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
claims 1 and 10). There is no motivation found in the prior art to modify Morgan to include these limitations.
Morgan does not disclose “a reverse flow of hydraulic fluid from the actuator to the drain through the feather valve via a flow path in the feather valve that is independent of the actuation path; and feeding a flow rate of hydraulic fluid from the source to a choked section of a bypass path, the choked section producing a limited flow rate of the hydraulic fluid having a pressure below the actuation hydraulic pressure, the limited flow rate flowing in parallel with the actuation path and into the reverse flow” (claim 19). There is no motivation found in the prior art to modify Morgan to include these limitations.
Hoemke does not disclose “a bypass path in parallel with the actuation path and restricted relative to the actuation path, the actuator hydraulically connected, via the bypass path, to the source of the adjustable actuation hydraulic pressure independently of whether the feather valve is in the open position or the closed position” (claims 1 and 10). Considering one of the passages 156 or 158 to establish a “bypass path” (and the other one of passages 156 or 158 to establish an “actuation path”): since the valve body 200 blocks ports 212 and 228 in the various positions, then such a “bypass path” does not hydraulically connect “actuator” and “source… independently of whether the feather valve is in the open position or the closed position” (claims 1 and 10). There is no motivation found in the prior art to modify Hoemke to include these limitations.
claim 19). There is no motivation found in the prior art to modify Hoemke to include these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745